ORDER

PER CURIAM:
AND NOW, this 19th day of April, 1999, the Order entered by this Court on January 26, 1999, is hereby vacated and, upon consideration of the Report and Recommendations of the Disciplinary Board dated December 1,1998, it is hereby
ORDERED that Rodney Edward Rex-rode be and he is disbarred from the Bar of this Commonwealth retroactive to April 20, 1998, the date this Court imposed the temporary suspension at No. 12 DB 98, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.